Title: Thomas Jefferson to Margaret Bayard Smith, 6 March 1809
From: Jefferson, Thomas
To: Smith, Margaret Bayard


          
 Washington Mar. 6. 09
           Th: Jefferson presents his respectful salutations to mrs Smith, and sends her the Geranium she expressed a willingness to recieve. it is in very bad condition, having been neglected latterly as not intended to be removed. he cannot give it his parting blessing more effectually than by consigning it to the nourishing hand of mrs Smith. if plants have sensibility, as the analogy of their organisation with ours seems to indicate, it cannot but be proudly sensible of her fostering attentions. of his regrets at parting with the society of Washington, a very sensible portion attaches to mrs Smith, whose friendship he has particularly valued. her promise to visit Monticello is some consolation; and he can assure her she will be recieved with open arms & hearts by the whole family. he prays her to accept the homage of his affectionate attachment & respect.
        